         Case 1:89-cr-00162-EGS Document 221 Filed 03/13/19 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             *

                                                     *
                v.                                                  Cr. 89-162-01
                                                     *
RAYFUL EDMOND, III
         Defendant.                                  *

                                                     *

                                                     *

     *      *        *        *      *     *         *     *    *       *      *       *      *

  DEFENDANT RAYFUL EDMOND’S RESPONSE TO GOVERNMENT’S MOTION TO
        REDUCE SENTENCE AND MOTION TO SEAL RULE 35 HEARING

   The Defendant, Rayful Edmond, III, by and through undersigned counsel, hereby responds to the

Government’s Motion to Reduce Sentence and moves to seal the upcoming March 29, 2019 hearing.

In support of this Motion, counsel states the following:

1. So as to reduce the burden on this Court and with respect to repetitive pleadings, Defendant

   Edmond moves this Court to adopt the factual allegations set forth in Docket Entry 201 and

   the supporting exhibits.

2. At the March 29, 2019, Mr. Edmond will request that this Court sentence him to time served

   based on the extensive cooperation detailed in Docket Entry 201.

3. Undersigned counsel expects that information will be presented at the March 29 hearing

   regarding the intricate details of Mr. Edmond’s decades-long cooperation. The details of Mr.

   Edmond’s cooperation place his life in jeopardy.




                                                 1
          Case 1:89-cr-00162-EGS Document 221 Filed 03/13/19 Page 2 of 3




4. By way of example, and not exclusivity, Mr. Edmond believes that information will be

     presented that he provided the factual basis for over one hundred wiretap affidavits to law

     enforcement from the Washington Field Office of the Federal Bureau of Investigation. The

     targets of these wiretaps currently have no confirmation that Mr. Edmond provided the

     factual basis for the affidavits. See Docket Entry 201, Ex. 3 at 15 (“In the decade following

     Edmond’s decision to cooperated [sic], easily over one hundred defendants were convicted

     through wiretap investigations. Those targets never knew that Edmond had provided

     some of the information as a reliable confidential informant that was used in the

     numerous wiretap affidavits to demonstrate the target’s predisposition for engaging in

     drug trafficking. In most of those cases, he never testified, and it was never our plan to have

     him testify. His information was corroborated by other confidential sources and eventually

     by undercover operatives who had penetrated drug organizations that were still engaged in

     drug trafficking and law enforcement and prosecutors used his information to get a wiretap,

     then used the wiretap to prove current ongoing criminal drug trafficking activity which in

     turn was used to convict the targets of the wiretap investigation. This was the formula for

     successful prosecution that persisted for a decade after Edmond’s decision to cooperate.”).

     (Emphasis added).

5. Publicizing previously undisclosed cooperation places Mr. Edmond’s life in jeopardy.

6.   Thus, Mr. Edmond requests that this Court seal the March 29, 2019 proceedings.

7. Undersigned spoke with AUSA John Crabb, Esq. on March 1, 2019 regarding the foregoing

     request to seal the March 29, 2019 proceedings. AUSA Crabb indicated the government will

     consider the defense’s request but did not have a final answer.




                                                  2
         Case 1:89-cr-00162-EGS Document 221 Filed 03/13/19 Page 3 of 3




   WHEREFORE, the Defendant, Mr. Edmond, respectfully requests that this Court GRANT this

Motion to Seal the March 29, 2019 proceedings. At the March 29, 2019 hearing, Mr. Edmond will

request that this Court sentence him to time served.



                                                       Respectfully Submitted,

                                                       DOWNS COLLINS, P.A.



                                                       ___/s/_________________
                                                       Jason G. Downs
                                                       D.C. Bar #979486
                                                       20 South Charles Street, Suite 901
                                                       Baltimore, Maryland 21201
                                                       O: (410) 462-4529
                                                       F: (410) 995-7200
                                                       jason@downscollins.com
                                                       Counsel for Defendant




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of March 2019 a copy of the foregoing

Response to Government’s Motion to Reduce Sentence and Motion to Seal Rule 35 Hearing was

filed via ECF and sent to Deputy Chief John Crabb, Esq. at John.D.Crabb@usdoj.gov.




                                                       /s/_______________________
                                                       Jason G. Downs, Esquire




                                                3
